OPINION — AG — YOUR OFFICE HAS MISINTERPRETED THE LAW REGARDING CONVERSION BY A MUTUAL BENEFIT ASSOCIATION TO A DOMESTIC LIMITED STOCK INSURER; THAT 2418 IS THE CONTROLLING PROVISION OF THE INSURANCE CODE, AND NOT 36 O.S. 1961 610 [36-610]; THAT IN ACCORDANCE WITH 2418, SUCH CONVERSIONS MAY BE ACCOMPLISHED BY PAYING UP TWENTY PERCENT OF THE CAPITAL REQUIRED AT THE TIME OF REORGANIZATION AND NOT LESS THAN TWENTY PERCENT ADDITIONAL OF THE REQUIRED AMOUNT EACH YEAR THEREAFTER UNTIL THE FULL AMOUNT ($50,000) HAS BEEN PAID IN.  36 O.S. 1961 115 [36-115], 36 O.S. 1961 110 [36-110](4) (BURCK BAILEY)